      Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 DYNAMIC CRM RECRUITING                         )
 SOLUTIONS, LLC,                                )
                                                )
         Plaintiff,                             )    Civil Action File No.: 4:21-cv-01259
                                                )
 v.                                             )
                                                )
 UMA EDUCATION, INC. D/B/A                      )
 ULTIMATE MEDICAL ACADEMY,                      )
                                                )
         Defendant.                             )

            DEFENDANT UMA EDUCATION, INC.’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1332, 1338, 1441, and 1446, defendant UMA Education,

Inc. d/b/a Ultimate Medical Academy (“UMA”) hereby removes this case from the District Court

for the 189th Judicial District, Harris County, Texas to the United States District Court for the

Southern District of Texas – Houston Division. As grounds for removal, UMA states as follows:

I.     THE STATE COURT ACTION

       2.       On October 26, 2020, Dynamic CRM Recruiting Solutions, LLC (“plaintiff” or

“DCRS”) filed a lawsuit in the Harris County District Court, captioned Dynamic CRM

Recruiting Solutions, LLC v. UMA Education, Inc. d/b/a Ultimate Medical Academy; Cause No.

2020-68630 (the “State Court Action”). A true and correct copy of the Original Petition with

process form, as received by UMA, together with the Affidavit of Service filed by plaintiff, is

attached to this notice as Exhibit 1.

       3.       The Original Petition filed in the State Court Action alleges several causes of

action against UMA under Texas State Law: Breach of Agreement/Contract; Fraud-Fraudulent




                                               1
       Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 2 of 10




Inducement; Conversion; Texas Theft Liability Act/Texas Uniform Trade Secrets Act, Quantum

Meruit; and Foreclosure of Materialman & Mechanic’s Lien. [See Exh. 1, Petition at p. 5-7.]

        4.     Additionally, plaintiff seeks preliminary and permanent injunctive relief against

UMA. [Id. at p. 8-9.]

II.     GROUNDS AND TIMELINESS OF REMOVAL

        5.     The State Court Action is removable to this Court under 28 U.S.C. § 1441(a) and

(b).

        6.     On April 1, 2021, plaintiff served UMA with plaintiff’s Original Petition. [See

Exh. 1, Affidavit of Service.] This Notice of Removal is timely filed within 30 days of receipt of

plaintiff’s Original Petition. See 28 U.S.C. § 1446(b).

        7.     Removal is proper because this Court has original jurisdiction over this action

based on diversity of citizenship and federal question jurisdiction pursuant to 28 U.S.C. §§ 1332,

1338, and 1441.

        A.     Jurisdiction Based on Diversity of Citizenship.

        8.     Pursuant to 28 U.S.C. § 1332(a), “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States.” Section

1332(a) “requires ‘complete diversity’ of citizenship: a district court cannot exercise diversity

jurisdiction if one of the plaintiffs shares the same state citizenship as one of the defendants.”

Whalen v. Carter, 954 F.2d 1087, 1094 (5th Cir. 1992).

        9.     Like a partnership, the citizenship of a limited liability company or an LLC is

determined by the citizenship of its constituent members. Alsobrook v. GMAC Mortgage, L.L.

C., 541 F. App’x 340, 342 (5th Cir. 2013) (“[t]he citizenship of a limited liability company . . . is


                                                 2
        Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 3 of 10




determined by the citizenship of all of its members”); Harvey v. Grey Wolf Drilling Co., 542

F.3d 1077, 1080 (5th Cir. 2008) (holding that “like limited partnerships and other unincorporated

associations or entities, the citizenship of a LLC is determined by the citizenship of all of its

members”); Gulf Coast Envtl. Sys., LLC v. TKS Control Sys. 2008 U.S. Dist. LEXIS 51565, at

*6-7 (S.D. Tex. 2008) (“The citizenship for diversity purposes of a limited liability company . . .

despite the resemblance of such a company to a corporation . . . is the citizenship of each of its

members.”) In contrast, the citizenship of a corporation is determined by the location of the

corporation’s principal place of business and the state where it has been incorporated. 28 U.S.C.

§ 1332(c); see Tewari De-Ox Sys. v. Mt. States/Rosen, Ltd. Liab. Corp., 757 F.3d 481, 483 (5th

Cir. 2014) (“For the purposes of diversity jurisdiction, a corporation is a citizen of the state in

which it was incorporated and the state in which it has its principal place of business.”).

         10.     Here, plaintiff identifies itself in the Original Petition as a Texas limited liability

company with its principal place of business at 43 Rainey St., Suite 2007, in Austin, Texas.

Records available from the Texas Secretary of State indicate that the current members of DCRS

are Kevin Smith and Byron Hogan.            A true and correct copy of the Texas Certificate of

Formation filed with the Texas Secretary of State, dated October 25, 2013, is attached as Exhibit

2 and reflects that Messrs. Smith, Hogan, and William Blancett were the founding members of

DCRS. The Texas Franchise Tax Public Information Report (for 2020) for DCRS confirms that

Messrs. Smith and Hogan are the current members/directors of DCRS. 1 [Exh. 2 at 3.] Based on

a reasonable investigation of available information, Mr. Smith is domiciled in Austin, Texas, and

therefore a citizen of Texas. Based on a reasonable investigation of available information, Mr.

Hogan is also domiciled in Austin, Texas, and therefore a citizen of Texas.                Thus, upon



1
    Mr. Blancett is no longer listed as a member of DCRS.
                                                   3
      Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 4 of 10




information and belief and upon a reasonable search of publicly available information, all current

members of plaintiff are citizens of Texas. Accordingly, plaintiff is a citizen of only Texas.

        11.     UMA is a Delaware Corporation with its principal place of business in Tampa,

Florida, and thus a citizen of Delaware and Florida.

        12.     Therefore, there is complete diversity of citizenship between plaintiff (Texas) and

UMA (Delaware and Florida). See 28 U.S.C. § 1332. Accordingly, this Court has diversity

jurisdiction in this case.

        13.     Further, the matter in controversy exceeds the sum or value of $75,000. See 28

U.S.C. § 1332. The Original Petition seeks monetary relief over “$1,000,000.00” plus fees and

costs. [Exh. 1, Petition at p. 1.] Accordingly, the requisite amount in controversy for diversity

actions set forth in 28 U.S.C. § 1332(a) is satisfied.

        B.      Jurisdiction Based on Federal Question.

        14.     “It is well established that federal courts have exclusive original jurisdiction over

claims of copyright infringement . . . and that the Federal Copyright Statute . . . completely

preempts practically all state law causes of action falling within its scope.” Tavormina v. Evening

Star Productions, Inc., 10 F. Supp. 2d 729, 732 (S.D. Tex. 1998). “Once an area of state law has

been completely pre-empted, any claim purportedly based on that pre-empted state law is

considered, from its inception, a federal claim, and therefore arises under federal law. Copyright

is one such area of complete preemption by federal courts.” Ultraflo Corp. v. Pelican Tank

Parts, Inc., 823 F. Supp. 2d 578, 583 (S.D. Tex. 2011) (internal citations omitted). “Thus, if any

of Plaintiffs’ claims fall within the scope of the Copyright Act, then those claims would be

preempted, would be federal in nature, and could serve as a basis for removal jurisdiction.”

Tavormina v. Evening Star Prods., 10 F. Supp. 2d 729, 732-33 (S.D. Tex. 1998).


                                                  4
      Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 5 of 10




        15.     Here, plaintiff brings state law claims for breach of agreement/contract, fraud-

fraudulent inducement, conversion (of intellectual property), violations of the Texas Theft

Liability Act (“TTLA”) and Texas Uniform Trade Secrets Act, and Foreclosure of Materialman

& Mechanic’s Lien. [See Exh. 1, Petition at p. 5-7.] Several of plaintiff’s causes of actions are

preempted by the Federal Copyright Act.

        16.     For example, plaintiff’s conversion claim asserts that UMA “converted DCRS’

intellectual property to their own use to the detriment of DCRS.” [Id. at 6.] Texas’ conversion

law, however, concerns “only physical property, not intangible intellectual property rights.”

Ultraflo Corp., 823 F. Supp. 2d at 587 (internal citations omitted). Therefore, “to the extent that

a plaintiff alleges conversion of intangible, copyrightable material, the claim is either outside the

scope of Texas conversion law [] and therefore fails to state a claim under state law or, in the

alternative, preempted by the Copyright Act.” Id. (internal quotations and citations omitted).

Taken in the full context of plaintiff’s original petition, plaintiff’s claim of conversion is clearly a

claim for the conversion of intellectual property, and so is preempted by the Copyright Act. See,

Gemcraft Homes, Inc. v. Sumurdy, 688 F. Supp. 289, 295 (E.D. Tex. 1988) (plaintiff’s Texas

state law conversion claims for alleged improper use of intellectual property preempted and

properly removed). Here, the only intellectual property at issue is plaintiff’s computer software,

which plaintiff plainly alleges was copied by UMA or was used to make derivative works based

upon plaintiff’s software. Accordingly, plaintiff’s claims of “conversion” amount to claims of

infringement of plaintiff’s software and are thus clearly preempted by the Copyright Act.

        17.     Plaintiff’s TTLA claims are similarly preempted and removable. Plaintiff claims

that UMA’s alleged “unauthorized use and conversion of DCRS’ intellectual property constitutes




                                                   5
      Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 6 of 10




theft [under the TTLA] and a violation of the Texas Uniform Trade Secrets Act.” [Exh. 1,

Petition at p. 6-7.]

         18.    State law claims are preempted by the Copyright Act when they involve

“elements that would not establish qualitatively different conduct by the defendants than the

elements for an action under the Copyright Act.” Daboub v. Gibbons, 42 F.3d 285, 209 (5th Cir.

1995).

         19.    As Texas courts have repeatedly concluded, “the elements of [a Texas] Theft

Liability Act claim are no different than those required to establish a copyright infringement of

[plaintiff’s] non-tangible intellectual property.” Ledesma v. D.R. Horton, Inc., 2008 U.S. Dist.

LEXIS 112637, at *7-8, 5 (W.D. Tex. Apr. 29, 2008) (emphasis added) (plaintiff’s TTLA claim

related to software copying preempted by Copyright Act because plaintiff was “asserting an

interest in the intellectual property rights related to the software”); see also Spear Mktg. v.

BancorpSouth Bank, 791 F.3d 586, 598 (5th Cir. 2015) (TTLA claim preempted because

allegations of “[c]opying, communicating, and transmitting are equivalent acts to reproducing

and distributing” under Copyright Act); Integrated3d, Inc. v. Aveva, Inc., 2017 WL 10185175, at

*3-5 (E.D. Tex. Nov. 16, 2017) (TTLA claim preempted by Copyright Act); Agan v. Carey, No.

4:09-cv-00280, 2009 WL 10677875, at *2-3 (E.D. Tex. Oct. 19, 2009) (dismissing TTLA claim

as preempted by Copyright Act).

         20.    Because plaintiff’s TTLA, claim does not allege qualitatively different conduct

from a federal claim under the Copyright Act, it also is preempted.

         21.    Therefore, removal is proper. 28 U.S.C. § 1441.




                                                6
      Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 7 of 10




                                          III.    VENUE

        22.     Venue is proper in this Court pursuant to 28 U.S.C. § 1446(a) as the U.S. District

Court for the Southern District of Texas – Houston Division is the federal judicial district

embracing the District Court for Harris County, Texas, where the State Court Action was

originally filed.

        23.     Pursuant to 28 U.S.C. § 1446(a), UMA removes this case to the United States

District Court for the Southern District of Texas – Houston Division.

                              IV.     NOTICE REQUIREMENTS

        24.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, the following documents are

attached as composite Exhibit 3: Index of matters being filed; executed process on UMA; all

pleadings asserted in the State Court Action (DCRS’s Original Petition); the docket sheet in the

State Court Action; and a list of all counsel of record.

        25.     Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. See 28 U.S.C. § 1441(a). Venue is proper in this Court

because the action is being removed from the District Court for the 189th Judicial District, Harris

County, Texas, which lies within the United States District Court for Southern District of Texas

– Houston Division. See 28 U.S.C. §§ 124(b)(2) & 1446(a).

        26.     Pursuant to 28 U.S.C. § 1446(d), UMA will promptly file with the Clerk of the

District Court, Harris County, Texas and serve on all parties a true and correct copy of this

Notice of Removal, which shall effect the removal, and the State Court Action shall proceed no

further unless and until this case is remanded.


                                                  7
      Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 8 of 10




       27.     By filing this Notice of Removal, UMA does not waive any jurisdictional

objection or other defense that is or may be available to it.

       WHEREFORE, UMA respectfully requests that this matter proceed before this Court as

an action properly removed.




                                                  8
     Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 9 of 10




Dated: April 15, 2021         Respectfully submitted,




                                      Rene Trevino
                                      Texas State Bar No. 24051447
                                      Andrew Chongseh Kim
                                      Texas State Bar No. 24104944
                                      GREENBERG TRAURIG, LLP
                                      1000 Louisiana St., Ste. 1700
                                      Houston, Texas 77002
                                      TrevinoR@gtlaw.com
                                      KimAn@gtlaw.com
                                      Telephone: (713) 374-3551
                                      Facsimile: (713) 374-3505

                                      Gregory W. Herbert (Florida Bar No. 0111510)
                                      GREENBERG TRAURIG, LLP
                                      450 S. Orange Avenue, Suite 650
                                      Orlando, Florida 32801-3371
                                      Telephone: (407) 420-1000
                                      HerbertG@gtlaw.com
                                      Pro Hac Vice Application Forthcoming

                                      Vishesh Narayen (Florida Bar No. 1015975)
                                      GREENBERG TRAURIG, LLP
                                      101 East Kennedy Boulevard, Suite 1900
                                      Tampa, Florida 33602
                                      Telephone: (813) 318-5700
                                      NarayenV@gtlaw.com
                                      Pro Hac Vice Application Forthcoming

                                      ATTORNEYS FOR DEFENDANT UMA
                                      EDUCATION, INC.




                                        9
     Case 4:21-cv-01259 Document 1 Filed on 04/15/21 in TXSD Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2021, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, and a true and correct copy of the above and foregoing has
been served on all known counsel of record by Certified Mail, Return Receipt Requested on
April 15, 2021.

       Stephen E. McCleery
       2121 Gostic
       Houston, Texas 77008
       Telephone: 713.622.3555
       Facsimile: 713.224.8555




                                              Rene Trevino




                                                10
